internal_revenue_service number release date index number ---------------------------- ------------------------- ------------------------------------- ----------------------- -------------------------------------------- ------------------------------------ ------------------------ ---------------------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc pa apjp b02 plr-157800-04 date date legend decedent corporation date date date a b c d e f g h i ----------------------- ---------------------------- ---------------- ----------------------- ------- ------- -------- ---- -------- ------- ------------------- --------------- ------------------ -------- plr-157800-04 dear --------------- this letter responds to your request for a ruling dated date regarding three issues first you asked whether the retention of s stock by a_trust during the extension period will disqualify corporation’s s status next you asked whether the interest rate remains constant during the payment period finally you asked whether under the facts described below the provisions of sec_6166 are necessary to qualify for the ownership test of sec_6166 facts decedent died on date as of the date of death decedent through her grantor_trust trust dated date owned a voting shares of corporation which constitutes b percent of corporation corporation is a family-owned s_corporation corporation has c shareholders one of whom is decedent’s brother who owns d percent of corporation e shares decedent’s gross_estate is estimated to be valued at dollar_figuref of which dollar_figureg is attributable to corporation stock decedent plans to elect under sec_645 to treat trust as part of the estate likewise decedent plans to elect to pay the estate_tax affiliated with corporation in installments pursuant to sec_6166 the governing document for trust provides that upon decedent’s death and after satisfaction of debts expenses and gifts trust is to be distributed outright or if under the age of in trust to decedent’s nieces and grandnephews beneficiaries rulings requested on the basis of the above facts and representations the following rulings have been requested whether the retention of s stock by trust during the extended period over which the estate_tax may be paid under sec_6166 will disqualify corporation’s s status whether the interest rate under sec_6601 sec_6601 and sec_6166 changes periodically or is determined as of the due_date of an estate_tax_return and remains constant throughout the period which the tax is being paid under sec_6166 whether the election to use the provisions of sec_6166 is necessary to qualify for the stock ownership test of sec_6166 and if so whether it increases the gross_estate only for purposes of qualifying under the rule and not for gross_estate tax purposes plr-157800-04 relevant authorities sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a permitted s_corporation shareholder includes a_trust with respect to stock transferred to it pursuant to terms of a will but only for the year period beginning on the day on which such stock is transferred to it sec_1_1361-1 of the income_tax regulations provides that a testamentary_trust is a_trust other than a qualified_subpart_e_trust an electing qsst or an esbt to which s_corporation stock is transferred pursuant to the terms of an electing trust as defined in sec_1_645-1 during the election_period as defined in sec_1 b or deemed to be distributed at the close of the last day of the election_period pursuant to sec_1_645-1 but in each case only for the 2-year period beginning on the day the stock is transferred or deemed distributed to the trust sec_1361 provides that a permitted s_corporation shareholder includes an electing_small_business_trust esbt sec_1361 provides that an esbt is any trust if i such trust does not have as a beneficiary any person other than i an individual ii an estate iii an organization described in sec_170 or or iv an organization described in sec_170 which holds a contingent_interest in such trust and is not a potential_current_beneficiary ii no interest in such trust was acquired by purchase and iii an election under sec_1361 applies to such trust sec_1_1361-1 provides the requirements for filing an esbt election sec_645 provides that if both the executor if any of an estate and the trustee of a qualified_revocable_trust qrt elect the qrt shall be treated and taxed as part of the related estate and not as a separate trust for all taxable years of the estate ending after the decedent’s death and before the applicable_date sec_645 provides that a qrt is any trust or portion thereof which was treated under sec_676 as owned by the decedent by reason of a power in the grantor determined without regard to sec_672 plr-157800-04 sec_1_645-1 provides that an electing trust is a qrt for which a valid sec_645 election has been made sec_1_645-1 defines the sec_645 election_period as the period of time during which an electing trust is treated and taxed as part of the related estate sec_1_645-1 provides that if there is an executor an electing trust is treated during the election_period as part of the related estate for all purposes of subtitle a of the internal_revenue_code including the subchapter_s shareholder requirements of sec_1361 sec_645 provides that the applicable_date if a form_706 is required to be filed by the estate is the date that is months after the date of final_determination of liability for the estate_tax sec_1_645-1 provides that solely for purposes of determining the applicable_date under sec_645 the date of final_determination of liability is the earliest of the following-- a the date that is six months after the issuance by the internal_revenue_service of an estate_tax closing letter unless a claim_for_refund with respect to the estate_tax is filed within_12_months after the issuance of the letter b the date of a final disposition of a claim_for_refund that resolves the liability for the estate_tax unless suit is instituted within six months after the final disposition of the claim c the date of execution of a settlement agreement with the internal_revenue_service that determines the liability for the estate_tax d the date_of_issuance of a decision judgment decree or other order by a court of competent jurisdiction resolving the liability for the estate_tax unless a notice of appeal or a petition for certiorari is filed within days after the issuance of a decision judgment decree or other order of court or e the date of expiration of the period of limitations for assessment of the estate_tax provided in sec_6501 sec_1_645-1 provides that on the close of the last day of the election_period the electing trust is deemed to be distributed to a new trust in a distribution to which to which sec_661 and sec_662 apply sec_1_641_b_-3 provides that a_trust does not automatically terminate upon the happening of the event by which the duration of the trust is measured a reasonable period of time is permitted after such event for the trustee to perform the duties necessary to complete the administration of the trust revrul_76_23 1976_1_cb_264 holds that when the sole purpose for retaining stock in an s_corporation in an estate of a deceased shareholder is to facilitate the payment of the estate_tax under sec_6166 of the code the administration of the estate will not be considered unreasonably prolonged and the estate will continue to be an eligible s_corporation shareholder for the period during which the estate complies with the provisions of sec_6166 plr-157800-04 sec_6166 provides in part that if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent who was at the date of his death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed by sec_2001 in two or more but not exceeding ten equal installments sec_6166 of the code provides in relevant part that the term ainterest in a closely_held_business means stock in a corporation carrying_on_a_trade_or_business if-- i percent or more in value of the voting_stock of such corporation is included in determining the gross_estate of the decedent or ii such corporation had or fewer shareholders sec_6166 of the code provides in part that all stock held by the decedent or by any member of his family within the meaning of sec_267 shall be treated as owned by the decedent sec_267 states that the family of an individual shall include only his brothers and sisters whether by whole or half blood spouse ancestors and lineal_descendants the attribution_rules in sec_6166 apply for purposes of determining whether a corporation ha sec_45 or fewer shareholders within the meaning of sec_6166 the attribution_rules do not apply for purposes of the test of sec_6166 the test in sec_6166 and sec_6166 or the formula used in determining the maximum amount of tax that may be paid in installments set forth in sec_6166 sec_6166 provides that for purposes of sec_6166 any nonreadily-tradable stock treated as owned by the decedent after the application of sec_6166 will be treated as included in determining the value of the decedent’s gross_estate sec_6166 defines nonreadily-tradable stock as stock for which at the time of a decedent’s death there was no market on a stock exchange or on an over-the- counter market to obtain the benefits of sec_6166 the executor must specifically elect its application note however that if elected the payment period for the estate_tax due cannot exceed years and the special interest provision in sec_6601 will not apply sec_6601 requires that a taxpayer pay interest if any amount is not paid on or before the last date prescribed for payment at the underpayment rate established under sec_6621 sec_6621 provides that the underpayment rate is the federal_short-term_rate plu sec_3 percentage points the secretary determines the federal_short-term_rate the first month in each calendar_quarter sec_6621 plr-157800-04 sec_6601 provides that if the time for payment of the chapter tax of the code has been extended pursuant to sec_6166 interest is charged at a different rate the amount of the tax that is the 2-percent_portion is charged at a rate of percent and the remainder of the tax is charged at a rate equal to percent of the annual rate provided by sec_6601 sec_6601 and b analysis issue provided that a valid sec_645 election is or has been made for trust trust will be treated as part of decedent’s estate and a permitted shareholder of corporation during the sec_645 election_period decedent’s estate will be treated as the shareholder of corporation with respect to the stock of corporation held by trust for purposes of sec_1361 sec_1366 sec_1367 and sec_1368 the sec_6166 election will not affect the date on which trust’s sec_645 election_period terminates upon the termination of the sec_645 election_period as provided by sec_1 h i and sec_1_1361-1 trust will be treated as having been distributed to a new trust new trust that qualifies as a testamentary_trust new trust will continue to be a permitted shareholder of corporation for the two year period beginning on the day following the termination of the sec_645 election_period with respect to corporation stock held by new trust during the period that corporation is treated as a testamentary_trust decedent’s estate will be treated as the shareholder of corporation for purposes of sec_1361 and new trust will be treated as the shareholder of corporation for purposes of sec_1366 sec_1367 and sec_1368 see sec_1_1361-1 additionally new trust may elect esbt treatment at any time during the two year period that new trust is treated as a testamentary_trust or the day and two month period beginning on the date after the end of the two year period if an esbt election is not made for new trust effective on or before the end of the two year period that new trust is treated as a testamentary_trust new trust will cease to be a permitted shareholder of corporation at the end of the two year period if an esbt election is made for new trust beneficiaries will be treated as the shareholders of corporation stock held by new trust for purposes of sec_1361 and new trust will be taxed as provided in sec_641 further provided that the sole purpose for retaining corporation stock in trust and new trust is to facilitate the payment of the estate_tax under sec_6166 the administration of trust and new trust following the death of decedent will not be considered unreasonably prolonged for purposes of sec_1_641 b - b issue plr-157800-04 as stated above sec_6601 provides that if the time for payment of the chapter tax of the code has been extended pursuant to sec_6166 interest is charged at a different rate the amount of the tax that is the 2-percent_portion is charged at a rate of percent and the remainder of the tax is charged at a rate equal to percent of the annual rate provided by sec_6601 sec_6601 and b the 2-percent_portion is the lesser_of the amount of the chapter tax being extended under sec_6166 or the amount of tax determined under sec_2001 that is equal to the sum of dollar_figure and the applicable sec_2010 exclusion amount reduced by the sec_2010 credit sec_6601 and ii when determining the 2-percent amount the dollar_figure is increased by the cost-of-living adjustment determined under sec_1 sec_6601 for an estate of a decedent who died in calendar_year date the 2-percent_portion is dollar_figureh instead of dollar_figure see section dollar_figure of revproc_2003_85 2003_2_cb_1184 aside from the interest rate reduction pursuant to sec_6601 there is no authority that limits the interest rate the estate will pay on outstanding chapter tax that exceeds the 2-percent_portion absent an express limitation on the interest rate in the code the estate is liable for percent of the interest rate charged in sec_6621 accordingly when the federal_short-term_rate changes in a quarter the interest rate on chapter tax that exceeds the 2-percent_portion will change to reflect the new interest rate issue to qualify for sec_6166 treatment the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent must exceed percent of the adjusted_gross_estate sec_6166 an interest in a corporation carrying_on_a_trade_or_business is considered an interest_in_a_closely_held_business if i percent or more of the voting_stock of the corporation is included in determining the gross_estate or ii the corporation had or fewer shareholders sec_6166 in this case there are c shareholders thus the only way the estate can qualify for sec_6166 treatment is if it meets the percent test decedent meets the percent test because pursuant to sec_6166 her brother’s e shares may be attributed to her those shares represent d percent of the voting_stock of corporation that amount coupled with decedent’s b percent will be included in determining the value of the gross_estate sec_6166 because that amount i percent exceeds percent decedent is deemed to have an interest_in_a_closely_held_business for purposes of sec_6166 the d percent however will not be included in determining the tax due but for the attribution_rules of sec_6166 decedent’s estate would not qualify for sec_6166 treatment because however the attribution_rules are necessary to qualify for the minimum threshold or more of the value of voting_stock plr-157800-04 decedent’s estate is limited to the treatment in sec_6166 and will therefore have years to pay the estate_tax further the estate is not entitled to the favorable interest rate see sec_6166 conclusions based on the information provided and the representations made we conclude as follows provided that a valid sec_645 election is or has been made for trust trust will be treated as part of decedent’s estate and a permitted shareholder of corporation during the sec_645 election_period decedent’s estate will be treated as the shareholder of corporation with respect to the stock of corporation held by trust for purposes of sec_1361 sec_1366 sec_1367 and sec_1368 the sec_6166 election will not affect the date on which trust’s sec_645 election_period terminates periodically throughout the period which the tax is being paid under sec_6166 the interest rate under sec_6601 sec_6601 and sec_6166change sec_3 the estate qualifies for an extension of time for payment of the estate_taxes attributable to corporation pursuant to sec_6166 the d percent of attributed ownership will not be included in determining the amount of tax due this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter_ruling should be attached to decedent s federal estate_tax_return if you have any questions please contact sincerely charles a hall senior technician reviewer cc pa apjp b02
